           Case 2:19-cv-01898-WBS-KJN Document 44-1 Filed 04/06/21 Page 1 of 4



     ADANTE POINTER, ESQ., SBN 236229
 1
     PATRICK BUELNA, ESQ., SBN 317043
 2   POINTER & BUELNA, LLP
     LAWYERS FOR THE PEOPLE
 3   Well Fargo Center
     1901 Harrison St., Suite 1140,
 4
     Oakland, CA 94612
 5   Tel: 707-805-7805
     Email: APointer@LawyersFTP.com
 6   Email: PBuelna@LawyersFTP.com
 7
     Attorneys for Plaintiff
 8

 9                                     UNITED STATES DISTRICT COURT

10                               FOR THE EASTERN DISTRICT OF CALIFORNIA

11
     ADRIAN BURRELL, an individual,                     ) Case No.: 2:19-cv-01898-WBS-KJN
12                                                      )
                       Plaintiff,                       ) DECLARATION OF PATRICK BUELNA
13                                                      )
     v.                                                 )
14                                                      )
                                                        )
15
     CITY OF VALLEJO, et al.                            )
                                                        )
16                                                      )
                                      Defendants.       )
17                                                      )
                                                        )
18

19

20

21

22

23

24

25

26

27

28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                        i
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
           Case 2:19-cv-01898-WBS-KJN Document 44-1 Filed 04/06/21 Page 2 of 4



 1
     I, PATRICK M. BUELNA, declare:
 2
        1. I am the attorney of record for Plaintiff in this action. I am licensed to practice in the state of
 3
             California and have been admitted to courts in the Northern, Eastern and Central District of
 4
             California, and the Ninth Circuit Court of Appeals. I have personal knowledge of the facts
 5
             contained in this declaration, and if called upon to testify I could and would testify
 6
             competently as to the truth of the facts contained herein.
 7
        2. On January 7, 2021, Defendants served complete disclosures after meeting and conferring
 8
             regards Defendants’ responses to Plaintiff’s Rule 34 Requests, Set One (1).
 9
        3. On January 12, 2021, Plaintiffs’ counsel received a copy of Capt. Whitney’s lawsuit.
10
        4. Upon information and belief, Plaintiff believes Defendant McLaughlin was a member of the
11
             “Badge of Honor” gang and had bent his badge to commemorate killing a citizen prior to the
12
             subject incident.
13
        5. On January 21, 2021, Plaintiff Burrell sent Defendants an email requesting availability for
14
             depositions so that Plaintiff could depose a number of Vallejo employees and ex-employees
15
             related to their Monell claim, due to the information Plaintiff learned from ex-Capt. Whitney’s
16
             lawsuit.
17
        6. On January 22, 2021, Plaintiff Burrell served requests for inspection, production of
18
             documents and special interrogatories related to Plaintiff’s Monell claim.
19
        7. On January 25, 2021, Defendants disputed the scope of Plaintiff’s Monell discovery requests
20
             and the parties jointly requested an informal discovery dispute hearing. The parties exchanged
21
             a joint letter and the hearing was scheduled to be heard on February 16, 2021, to determine if
22
             Plaintiff could inspect the badges of Vallejo officers that had discharged their firearm and
23
             take the deposition of Vallejo City Manager Greg Nyhoff, who was present during key
24
             meetings related to the badge bending. The hearing was scheduled to take place on February
25
             16, 2021.
26
        8. On February 11, 2021, Plaintiff conversed with Defendants and informed them that they
27
             would be withdrawing their discovery requests and Monell-related depositions which Plaintiff
28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                       1
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
          Case 2:19-cv-01898-WBS-KJN Document 44-1 Filed 04/06/21 Page 3 of 4



 1          believed were premature for judicial intervention and required additional fact gathering. The
 2          parties informed the Court they were withdrawing their dispute and the Court took the
 3          discovery hearing off calendar.
 4     9. On March 1, 2021, Plaintiff emailed Defendants seeking a 120-day extension of discovery,
 5          due to the newly uncovered information. Plaintiff notified Defendants that he would move the
 6          Court for relief.
 7     10. On March 2, 2021, Defendants responded that they would only agree to a 60-day extension.
 8     11. On March 24, 2021, after gathering additional new information, Plaintiff served Defendants
 9          with requests for production of documents, admissions and special interrogatories related to
10          his Monell claim, alleging department’s culture of excessive force, a vigilante police gang
11          developing within the department and that it proximately caused the violation of Plaintiff’s
12          constitutional violation.
13     12. On March 25, 2021, Defendants’ counsel requested a 60-day extension to respond to the
14          discovery requests, because Defendants’ counsel had a trial scheduled and two dispositive
15          motions due in other cases.
16     13. On the same day, Plaintiff explained he would be agreeable, but the extension would not leave
17          Plaintiff anytime to follow up on Defendants’ responses – the responses would be due just a
18          few days before expert reports would be due. Plaintiff again requested Defendant stipulate to
19          adjusting the case schedule to extend fact discovery, making expert disclosure reports due in
20          January 2022.
21     14. On March 26, 2021, the parties had a telephonic meet and confer in which Plaintiff explained
22          that he intended to move for relief from the Court to file a Fourth Amended Complaint to
23          detail Plaintiff’s Monell claim and reset the case schedule to have expert disclosures due in
24          January 2022.
25     15. Plaintiff explained there was good cause for an amendment because Plaintiff only learned of
26          the relevant Monell evidence on January 12, 2021 and in order to prosecute the claim requires
27          several depositions and discovery. Furthermore, the COVID-19 virus greatly impacted both
28          parties ability to conduct relevant discovery in this case.

     POINTER & BUELNA, LLP
     LAWYERS FOR THE PEOPLE                       2
     1901 Harrison St., Ste. 1140,
     Oakland, CA 94612
     Tel: (510) 929 - 5400
           Case 2:19-cv-01898-WBS-KJN Document 44-1 Filed 04/06/21 Page 4 of 4



 1      16. Also, Defendants still intend to dispute the scope of Plaintiff’s Monell claim and the parties
 2           anticipate having to file an informal discovery dispute on the matter in May, 2021 – weeks
 3           before the expert disclosure reports are due. Defendants would not stipulate.
 4      17. EXHIBIT 1 - is a true and correct copy of Plaintiffs’ Proposed Fourth Amended Complaint
 5           with redline edits.
 6      18. EXHIBIT 2 - is a true and correct copy of Plaintiffs’ Proposed Fourth Amended Complaint.
 7

 8           I declare under the penalty of perjury under the laws of the United States of America and the

 9           State of California that the foregoing is true and correct.
10

11

12   Date: April 6, 2021                            Respectfully submitted,

13
                                                    POINTER & BUELNA, LLP
14
                                                    LAWYERS FOR THE PEOPLE
15

16
                                                    /s/ Patrick Buelna
17                                                  PATRICK M. BUELNA
                                                    COUNSEL FOR PLAINTIFFS
18

19

20

21

22

23

24

25

26

27

28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                       3
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
